UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

 

UNITED STATES OF AMERICA CRIMINAL NO. 06-50165-01
VERSUS ]UDGE ELIZABETH ERNY FOOTE

CHRISTOPHER E. CRAWFORD MAGISTRATE ]UDGE HORNSBY

 

MEMORANDUM RULING

Defendant Christopher E. Crawford (“Crawford”) moves to vacate his conviction
under 28 U.S.C. § 2255. H{ecord Document 131]. Because Cranord’s motion Was filed more
than a year after his conviction became final and because the void-for-vagueness holding of
]0/7%§011 2). Unz`fed sz‘es is inapplicable to his case, his motion is DENIED.

m

Cranord Was charged With variety of federal offenses related to his role in a drug
conspiracy [Record Document 9]. He ultimately pled guilty on]anuary 24, 2007 to Conspiracy
to Possess With lntent to Distribute Cocaine Base in violation of 21 U.S.C. § 846. [Record
Document 39]. On l\/lay 3, 2007, he Was sentenced to 180 months imprisonment [Record
Document 65]. He did not file a direct appeal. On June 22, 2016, Crawford filed the instant
motion. [Record Document 131].

Law and Analysis
A motion to vacate under § 2255 must be filed Within one year of the latest of:

(1) the date on Which the judgment of conviction becomes final;

(2) the date on which the impediment to making a motion created by

governmental action in violation of the Constitution or laws of the United States

is removed, if the movant was prevented from making a motion by such

governmental action;

(3) the date on which the right asserted was initially recognized by the Supreme

Court, if that right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review; or

(4) the date on which the facts supporting the claim or claims presented could

have been discovered through the exercise of due diligence
28 U.S.C. § 2255@ (2012). lf a defendant does not appeal a judgment of conviction, the
judgment becomes final fourteen days after it is entered. United Sf¢zz‘et a Mo);gmi, 845 F.3d 664,
666 n.1 (5th Cir. 2017) (citing Fed. R. App. P. 4(b); C/@/ a United Sz‘¢zfet, 537 U.S. 522, 527
(2003)). Crawford’s one-year limitation period thus commenced on l\/lay 18, 2007 following
the expiration of the delay for appealing his conviction [Record Document 66].

Crawford argues that his motion is timely under § 2255(f) (3) because he filed it within
one year of the Supreme Court’s decision in ]06;150;1 7/. Um`z‘ed Siaz‘ei“. 135 S. Ct. 2551 (2015).
[Record Document 132 at 1~2]. The Armed Career Criminal Act (“ACCA”) increases
sentences for firearm possession when an offender has three previous convictions for “violent
felonies,” which include felonies “involv[ing] conduct that presents a serious potential risk of
physical injury to another.” 18 U.S.C. § 924(e) (1), (e) (2) (B) (ii) (2012). ln ]0£)%§0%, the Supreme
Court held that this clause_known as the residual clause_was unconstitutionally vague. 135
S. Ct. at 2557. On April 18, 2016, the Supreme Court held that fobnion’s rule was retroactive
to cases on collateral review. We/¢‘/a a United ffafet, 136 S. Ct. 1257, 1265 (2016). Crawford filed
the instant petition on ]une 22, 2016. [Record Document 760 at 13]. Therefore, if We/v/) and

johnson apply to Crawford, then his motion to vacate is timely

When sentencing Crawford, this Court applied § 4B1.1 of the Sentencing Guidelines,
a provision that enhances the sentences for career criminals. [Record Documents 66 at 1, 104
at 8, and 130 at 1]. Under the version of the career criminal guideline in effect at the time of
Crawford’s sentencing, a prior conviction qualified for the enhancement if it “involve[d]
conduct that presents a serious potential risk of physical injury to another.” U.S.S.G.
§ 4B1.2(a)(2) (2006 ed.). Although this language is identical to that ruled unconstitutional in
]0/?115011, the Supreme Court has clearly held that “the Guidelines are not subject to a vagueness
challenge under the Due Process Clause. The residual clause in § 4B1.2(a)(2) is therefore not
void for vagueness.’31 Bec/é/et a United Sfaz‘es, 137 S. Ct. 886, 892 (2017). Because Crawford’s
sentence was enhanced under the Sentencing Guide]ines and not under the ACCA, fobmon
and We/c/y are inapplicable2 Hence, Crawford’s motion is untimely

Conclusion

Crawford’s motion to vacate is timely only if ]0/71250;1 and We/cl) provide him with relief.
Because neither case provides a basis for challenging U.S.S.G. § 4B1.2(a) (2) as void for
vagueness, Crawford’s motion is time-barred. IT IS ORDERED that the motion to vacate

[Record Document 131] is DENIED.

 

1 The Sentencing Commission has since amended the Guidelines to remove the
residual clause. U.S.S.G. § 4B1.2(a)(2).

2 Crawford also argues that §§m'am 12. Dz`/¢z@/a, 138 S. Ct. 1204 (2018), requires vacating
his sentence. [Record Document 163 at 2]. In Dz'w@/a, the Supreme Court held that a residual
clause incorporated by reference into the lmmigration and Nationality Act shared the same
infirmities that caused the Court to strike down the residual clause in the ACCA. 138 S. Ct. at
1216. Dz`w@/a did not even cite Bec/é/et even though Bec/é/et was decided in the previous term.
This Court declines to find that Dz`w@/a implicitly overruled Be:/é/et.

3

Rule 11 of the Rules Governing Section 2255 Proceedings for the United States District
Courts requires a district court to issue or deny a certificate of appealability when it enters a
final order adverse to the movant This Court, after considering the record and the standard
set forth in 28 U.S.C. § 2253, DENIES a certificate of appealability because Crawford has not
made a substantial showing of the denial of a constitutional right.

THUS DONE AND SIGNED in Shreveport, Louisiana, this 3 /@ay of

22 !’:§0 § l Z2019.

 

ELIZABETH FOOTE
UNITED STATES D TRICT ]UDGE

